DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 


Response to Arguments

Applicant's arguments and amendments received 02/25/2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 5-7”. This language corresponds to the newly amended language of claims 1-12 specifically to amended claims 1 and 12. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-8, 10-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yangagi US 2006/0104619 further in view of Mojaver US 2013/0070103.


In regard to claim 1 Yangagi teaches a moving object imaging device comprising: an imaging unit (see paragraph 0038) and a deflector that changes a relative deflection angle of a moving object and the imaging unit (see The deviation angle is defined by a moving of the object with reference to the camera..—paragraph 0038), and performing a first imaging of the moving object using the imaging unit through the deflector (see learning a deviation angle ……predetermined angular acceleration or more is detected, a deviation quantity of an object angle is estimated in association with the quantity of the angular acceleration..-- paragraphs 0038-0040), the moving object imaging device being configured in which the deflector is moved to a predetermined deflection angle so that the moving object enters a visual field of the imaging unit based upon position information of the moving object obtained from the outside (see auto focus unit which adjusts a focus of the optical system to an object which exists in a predetermined range-finding area…. predetermined angular acceleration or more is detected, a deviation quantity of an object angle is estimated in association with the quantity of the angular acceleration..--paragraphs 0009, 0038-0040, 0047); and the moving object is imaged in a state of keeping the deflection angle during the first imaging of the moving object (see paragraphs 0009, 0038-0040, 0047), 
however, Yangagi fails to explicitly teach but Mojaver teaches wherein the imaging unit is configured to be able to image a plurality of moving objects (see the processor is configured to analyze the video image to identify one or more objects, if any, moving within the field of view……… processor can also analyze the first image to identify one or more objects of interest, if any, in the field of view and generate control signals indicative of coordinates of said one or more objects for communication to the controller..—at least paragraphs 0009-0010, 0024).  

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2, 4-5, 7-8, 10-11 and 12 as presented blow. 
In regard to claim 2 Yangagi and Mojaver teaches a moving object imaging device according to claim 1, further, Yangagi teaches wherein after the imaging unit finishes imaging, the imaging unit starts to change the deflection angle and performs next imaging with a predetermined deflection angle (see learning a deviation angle ……predetermined angular acceleration or more is detected, a deviation quantity of an object angle is estimated in association with the quantity of the angular acceleration..--paragraphs 0038-0040).  

In regard to claim 4 Yangagi, and Mojaver and teaches a moving object imaging device according to claim 1, further, Yangagi teaches comprising: an image processing part configured to process the image, which is imaged by the imaging unit, into a plurality of moving images (see fig. 1 an image processing device…--paragraphs 0033).  
In regard to claim 5 Yangagi and Mojaver teaches a moving object imaging device according to claim 4, further, Mojaver teaches comprising: an image display part, wherein the plurality of moving objects are displayed on the image display part at the same time (see .  

In regard to claim 7 Yangagi and Mojaver teaches a moving object imaging device according to claim 1, further, Yangagi teaches comprising: an optical magnification adjustment mechanism of the imaging unit (see optical system, an auto focus unit which adjusts a focus of the optical system to an object which exists in a predetermined range-finding area ..--paragraphs 0009, 0019).  

In regard to claim 8 Yangagi  and Mojaver teaches a moving object imaging device according to claim 1, further Mojaver teaches wherein a plurality of optical paths are provided between the imaging unit and the moving object (see paragraphs 0004, 0020).  

In regard to claim 10 Yangagi and Mojaver teaches a moving object imaging device according to claim 1, further Mojaver teaches comprising: an image analysis part configured to specify a moving object position and a moving object size within an acquired image (see improve accuracy for the object size and velocity estimates, a predictive Kalman-type filter is often utilized to calculate best estimate probabilistic predictions for objects being tracked..--paragraphs 0082-0083), wherein the image analysis part determines a display range of the acquired image based upon information of the moving object position and the moving object size within the computed image (see improve accuracy for the object size and velocity estimates, a predictive Kalman-type filter is often utilized to calculate best estimate probabilistic predictions for objects being tracked…………..detecting an object of interest (e.g., an object that has moved within the field of view), the processor can generate one or more control signals that are indicative of the coordinates of the object(s) in the field of view and transmit the control signals to the controller 201, which in turn can cause the movement of the second (movable) detector 109 to acquire higher-resolution image data of that object (i.e., to acquire the second image data)..--paragraphs 0082-0084).  

In regard to claim 11 Yangagi and Mojaver teaches a moving object imaging device according to claim 1, further, Yangagi teaches comprising: an image analysis part configured to specify a moving object position within an acquired image (see camera device comprising a camera body having an optical system, an auto focus unit which adjusts a focus of the optical system to an object which exists in a predetermined range-finding area in an image formed by the optical , wherein a deflection angle of a the deflector is corrected based upon the moving object position within the image (see range-finding area is displaced depending on a direction and a quantity of an angular acceleration detected, whereby, even if an object whose motion is hardly predicted has suddenly started moving, the range-finding area tracks the motion of the object, and therefore changes its position..—paragraphs 0047-0048).  
Claim 12 list all similar elements of claim 1, but in method form rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.


Claim Rejections - 35 USC § 103

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yangagi US 2006/0104619 and Mojaver US 2013/0070103 as applied to claims 1-2 above, and further in view of Hayashi et al. US 2015/0208916.

In regard to claim 6 Yangagi and Mojaver teaches a moving object imaging device according to claim 1, however, Yangagi and Majaver fails to explicitly teach but Hayashi teaches wherein the deflector is a Galvano scanner (see galvano mirror that deflects..—paragraphs 0049, 0060).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hayashi into a system of Yangagi .

Claim Rejections - 35 USC § 103

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yangagi US 2006/0104619 and Mojaver US 2013/0070103  as applied to claims 1-2 above, and further in view of Pahk et al. US 2005/0041241.

In regard to claim 9 Yangagi and Mojaver teaches a moving object imaging device according to claim 1, however, Yangagi and Mojaver fails to explicitly teach but Pahk teaches wherein an illumination system is coaxially disposed with the imaging unit (see illumination device coaxially with the optical axis of the camera..—paragraph 0004).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pahk into a system of Yangagi and Mojaver in order to wherein an illumination system is coaxially disposed with the imaging unit, as such cartesian coordinate data of the test sample and the inside diameter image data that are input from the camera are processed by means of the computer program and thus eccentricity of the inside diameter with respect to the Cartesian coordinate data is measured..—para. 0004.

Conclusion

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pahk into a system of Yangagi and Mojaver in order to wherein an illumination system is coaxially disposed with the imaging unit, as such cartesian coordinate data of the test sample and the inside diameter image data that 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481